Citation Nr: 1529782	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-33 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a neck disability. 

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for cervical dysplasia.  

4.  Entitlement to service connection for endometriosis. 

5.  Entitlement to service connection for polycystic ovary syndrome. 

6.  Entitlement to service connection for headaches. 

7.  Entitlement to service connection for a lymph node disorder. 

8.  Entitlement to service connection for a skin disorder characterized by abscesses and cellulitis on the chin and above the eye. 

9.  Entitlement to an increased rating higher than 10 percent for a service-connected right shoulder disability.

10.  Entitlement to a separate neurologic rating for a service-connected right shoulder disability.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1998 to October 2002 and from September 2003 to February 2004, including service in Southwest Asia (Qatar). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).    

By way of background, the Board notes that the Veteran's service connection claim for cervical dysplasia was originally denied in a July 2003 rating decision.  According to a memorandum from VA's Records Management Center, additional service medical records pertaining to the Veteran were located in February 2004, which prevented the earlier, July 2003 rating decision from becoming final.  After considering the additional service treatment records, the RO purportedly confirmed and continued the denial of service connection for cervical dysplasia in a November 2004 rating decision.  However, this rating decision addressed the wrong body part in that it analyzed the Veteran's cervical spine (i.e. neck) instead of her cervix.  Therefore, since the November 2004 rating decision only addressed the Veteran's neck condition and not her gynecological condition, the Board finds that it does not, in fact, constitute a denial of cervical dysplasia.  Therefore, the last rating decision that addressed cervical dysplasia was the original July 2003 decision.  As new service treatment records were received subsequent to that decision, the claim must be reconsidered under 38 C.F.R. 3.156(c), and new and material evidence is not required to reopen it.

The Veteran's service connection claim for a neck condition was originally denied in an October 2004 rating decision, after the additional service treatment records had been received.  The RO again denied the claim the following month (i.e. in November 2004).  The Veteran was properly notified of the outcome of the decision by a November 2004 letter.  She did not file a notice of disagreement within one year, nor was any additional relevant evidence received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

In May 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Accordingly, the Board has restyled the claim for service connection for a skin disorder, characterized by abscesses and cellulitis on the chin and above the eye, as shown on the title page. 

During the Veteran's May 2015 Board hearing, she testified that the combined impact of her service-connected disabilities, including her right shoulder disability, posttraumatic stress disorder (PTSD), and irritable bowel syndrome, precluded her from gainful employment.  As such, a TDIU claim has been raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for cervical dysplasia, endometriosis, polycystic ovary syndrome, a lymph node disorder, and a skin disorder, as well as entitlement to an increased rating higher than 20 percent for a right shoulder disability, entitlement to a separate neurologic rating for this disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant, and therefore her right shoulder is her major upper extremity; during the appeal period, her right shoulder disability has been manifested by limitation of right shoulder abduction to no more than 90 degrees (i.e. shoulder level), with objective evidence of pain.

2.  The Veteran's headache condition had its onset in service and has continued since that time. 

3.  The November 2004 rating decision denied the claim of entitlement to service connection for a neck condition; the Veteran was properly notified of the adverse outcome in a November 2004 letter and did not file a notice of disagreement to appeal the RO's decision.

4.  Evidence received since the November 2004 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a neck condition.

5.  The Veteran's neck symptoms had their onset in service, and the medical evidence shows that degenerative disc disease of the cervical spine, C5 to C6, is related to the Veteran's service-connected right shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 5201 (2014).

2.  The November 2004 rating decision denying service connection for a neck condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

3.  New and material evidence has been received to reopen the service connection claim for a neck condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for degenerative disc disease of the cervical spine, C5 to C6, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants a 20 percent rating for a service-connected right shoulder disability and remands the issue of entitlement to a rating higher than 20 percent, as well as entitlement to a separate rating for the neurologic component of this disability.  The Board reopens the service connection claim for a neck disability, and grants service connection for a neck disability as well as for headaches.  All other issues are being remanded.  As all matters decided herein are fully favorable to the Veteran, and the remaining matters are being remanded for further development, no discussion of VA's duties to notify and assist is necessary. 

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Right Shoulder Disability

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is right-hand dominant, her right shoulder is her major shoulder for rating purposes. 

The Veteran's right shoulder disability is currently evaluated under DC 5201-5024, and is assigned a 10 percent rating based on painful motion of the joint.  Under DC 5201, a 20 percent rating is warranted where motion of the major (right) arm is limited to shoulder level.  

The Veteran's right shoulder disability was last examined in July 2012, three years ago.  However, during the Veteran's May 2015 Board hearing, she demonstrated the motion of her right arm, and the undersigned observed that the motion was limited to just below shoulder level.  Therefore, based on the observed limitation of motion of the right arm to no higher than shoulder level, a 20 percent rating under DC 5201 is warranted.  

The issue of entitlement to a rating higher than 20 percent must be remanded for further development and for current VA examinations findings.  Extraschedular consideration is deferred pending the development of this increased rating issue on remand. 

New and Material Evidence - Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Neck Disability - Evidence Previously Considered and Additional Evidence

The evidence of record that was previously considered at the time of the November 2004 rating decision consisted of service treatment records and private treatment records.  The November 2004 rating decision denied the service connection claim on the basis that a current disability was not shown, and that cervicalgia (neck pain) did not constitute a disability in and of itself.  

The Veteran filed her application to reopen this claim in August 2009.  Additional evidence presented since the November 2004 rating decision includes private treatment records, VA treatment records, and VA examination reports.  In particular, a July 2012 VA examination report contains a diagnosis of mild degenerative disc disease of the cervical spine, C5 to C6.  Given that the July 2012 VA examination report had not been previously considered and relates to an unestablished fact necessary to prove the claim (namely, the existence of a current disability), the evidence is both new and material.  

Since the medical evidence alone provides ample justification to reopen the claim, the Board need not discuss the lay evidence in the context of a new and material evidence analysis.     

Service Connection - Laws and Regulations

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neck Disability

The Veteran's service records document that she received a series of three anthrax vaccinations, administered in August 2003, September 2003, and October 2003, both prior to, and during, her deployment to Qatar.  The Veteran's service treatment records from September 2003 to December 2003 reflect treatment for a neck condition.  An October 2003 service treatment record reflects complaint of neck pain for the past two months (i.e. during her period of deployment), and cervicalgia was diagnosed.  Follow-up visits reflected that her neck pain had worsened.  She was also diagnosed with muscle strain and spasm in October 2003.  

The Veteran's VA and private treatment records reflect ongoing treatment for her neck.  In particular, an April 2012 VA treatment note includes an opinion from a VA physician stating that the Veteran's neck pain is likely related to her chronic right shoulder pain, since the neck pain is more severe on the right side than on the left side.  In addition, a January 2012 private treatment record contains an assessment of "neck pain r/t [related to] right shoulder px [pain]."      

According to the July 2012 VA general medical examination report, the examiner diagnosed degenerative disc disease of the cervical spine, C5 to C6.  The Veteran reported that she experienced posterior neck tension, stiffness, and muscle knots approximately twice per month, right side greater than left side.  The examiner did not provide an opinion as to etiology. 

At the Veteran's Board hearing, she testified that she began experiencing neck stiffness and pain immediately after receiving each anthrax vaccination, as well as throughout her deployment.  The Veteran testified that her neck stiffness and pain had continued since service, and that she had undergone physical therapy in order to release her neck muscles.  The Veteran is competent to report her neck pain, as it is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (The Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds the Veteran credible in her sworn testimony regarding her neck pain and stiffness.  

Considering the current diagnosis of degenerative disc disease of the cervical spine, combined with the Veteran's competent and credible reports that she experienced neck pain and stiffness since her deployment to Qatar, as confirmed by numerous entries in her service treatment records, service connection for a cervical spine disability is warranted. 

Moreover, both private and VA physicians have characterized the Veteran's neck pain as being secondary to her right shoulder disability, which is service connected.  Therefore, in addition to the criteria for service connection being met under a theory of direct onset in service, the criteria for service connection on a secondary basis, as caused by her service-connected right shoulder disability, have also been met.        

Headaches

According to the July 2012 VA general medical examination report, the examiner diagnosed tension headaches.  The Veteran reported that she experienced posterior neck tension, stiffness, and muscle knots approximately twice per month, and that during these periods she would develop headaches starting at the posterior neck occipital and moving to the forehead and bilateral temples, right side greater than left side.  The examiner did not provide an opinion as to etiology. 

At the Veteran's Board hearing, she asserted that she began experiencing headaches and migraines at the same time that she began experiencing neck stiffness and pain when deployed to Qatar.  She reported that the neck tension and neck spasms triggered the headaches.  The Veteran testified that her headaches had continued since service, and that she had undergone physical therapy to release her neck muscles and, in turn, relieve her headaches.  The Veteran is competent to report symptoms of headaches, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (The Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds the Veteran credible in her sworn testimony regarding the onset and continuation of these headaches.       

Therefore, when resolving doubt in the Veteran's favor, and considering the current diagnosis of tension headaches combined with the Veteran's competent and credible reports that she experienced these headaches since her deployment, service connection for headaches is warranted. 


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a schedular rating of 20 percent for a right shoulder disability is granted.

New and material evidence having been received, the claim for service connection for a neck condition is reopened.

Service connection for degenerative disc disease of the cervical spine, C5 to C6, is granted. 

Service connection for headaches is granted. 


REMAND

Gynecological Conditions

As to the Veteran's service connection claims for cervical dysplasia, endometriosis, and polycystic ovary syndrome, the July 2012 VA examiner determined that, as a result of the Veteran's hysterectomy and bilateral salpingo-oophorectomy in September 2010, each of these conditions was no longer present.  

However, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed her claim in August 2009, approximately one year prior to her hysterectomy and bilateral salpingo-oophorectomy.  Therefore, a clarifying VA medical opinion is needed to specifically address whether each of these three conditions were present between August 2009 and September 2010, and if so, whether they had their onset in service or were otherwise etiologically related to service.  In forming this opinion, the examiner should consider the Veteran's medical history for gynecological symptoms and conditions during service and since service.  Of note, a service treatment record from December 1998 reflected complaints of abdominal pain and irregular vaginal bleeding, and an ovarian cyst was diagnosed.  A service treatment record from March 1999 showed continued treatment for an ovarian cyst.  In September 1999, a history of menorrhagia was noted, along with ovarian masses and possible vaginitis.  Two pap smears conducted during active service returned abnormal results, suggesting cervical dysplasia.  A follow-up for dysplasia with repeat pap smear in August 2001 revealed specimen findings that were within normal limits.  After service, the Veteran was found to have an ovarian cyst in 2007, and endometriosis was also formally diagnosed in 2007.  The Veteran reported that she underwent a total vaginal hysterectomy with bilateral salpingo-oophorectomy in September 2010 as definitive treatment for her endometriosis and recurrent ovarian cysts.  

If the examiner determines that any of the three gynecological conditions currently on appeal are not related to service, he or she should provide a thorough explanation as to why the claimed gynecological disabilities represent separate conditions with different etiologies than that shown by the gynecological symptoms and findings documented in the Veteran's service treatment records.  

Additionally, the VA examiner should also provide an opinion as to whether any of these conditions were the cause, or one of the causes, of the Veteran's September 2010 hysterectomy and bilateral salpingo-oophorectomy.  

Lymph Node Disorder and Skin Disorder

During the Veteran's July 2012 VA examination, she reported that after she received each of her anthrax vaccinations for her deployment in 2003, her lymph nodes swelled up.  She stated that after she was discharged from active duty in February 2004, her lymph nodes continued to be swollen, and she was advised to go to an adverse reaction clinic, although she did not follow through at that time.  The examiner noted that an MRI was ordered in January 2004, with the reason for the study listed as deep neck lymphadenopathy, but the MRI results showed normal cervical soft tissues.  The Veteran reported that every one to two months, her lymph nodes would swell for about a week at a time, and then resolve.  She stated that by 2005, she began to experience minor acne intermittently.  The Veteran reported that when she was placed on hormones for fertility treatment, the acne became much worse and she developed cellulitis and an abscess on her chin in April 2008, which needed to be drained.  She also reported that a second abscess needed to be drained above her left eyebrow when she was two months pregnant (i.e. in 2009), and a third abscess located on her mid chin was drained in 2011.       

On examination in July 2012, the VA examiner determined that the Veteran did not have a current skin disorder and did not have a current lymph node disorder.  As to the skin disorder, the examiner opined that the Veteran's prior history of cellulitis and abscesses were acute episodic problems that developed after the Veteran was placed on hormones for fertility treatment.  The examiner also opined that the Veteran did not experience skin symptoms that represented a chronic multisymptom illness.  As to the lymph node disorder, the examiner determined that there was insufficient medical evidence to warrant a diagnosis of deep lymphadenopathy and lymph node disorder in the neck and head at the time of the examination.   

At the Veteran's May 2015 Board hearing, she testified that she began experiencing different abscesses on the face and chin right after she returned from her deployment to Qatar, and that at first she thought the problem was acne, but later suspected that it was related to her lymph node problems because the symptoms of both conditions occurred simultaneously.  She stated that when she went to the emergency room to have an abscess drained (in 2008), the doctor told her that the skin abscess was caused by the lymph node condition.  The Veteran also reported that she had these skin irregularities on her chest, legs, and groin area.  The Veteran testified that her lymph node disorder and her skin disorder occurred intermittently, and that they had not resolved.  She described current treatment from a dermatologist at the Kansas City, Missouri VA Medical Center.

The most recent VA examination to address these two conditions was conducted in July 2012, and at that time the examiner concluded that neither a skin disorder nor a lymph node disorder was present.  However, since the Veteran subsequently testified at her May 2015 hearing that these two conditions produced intermittent symptoms instead of constant symptoms, the Veteran should be afforded another VA examination to access both conditions during an active stage, if possible.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).   After the RO has coordinated with the Veteran to schedule a VA examination during an active stage of these conditions, the VA examiner should provide updated findings as to whether a current disability exists.  If a current disability as to either the claimed skin disorder or the lymph node disorder is found on examination, the examiner should provide an opinion as to whether it is at least as likely as not related to service or to any event of service origin.  The examiner should specifically provide an opinion as to whether any diagnosed condition could have been caused by an adverse reaction to the Veteran's anthrax vaccinations in 2003, or could have been caused by any environmental exposures during the Veteran's deployment in Southwest Asia.  Finally, the examiner is asked to provide an opinion as to whether any diagnosed condition is related to any service-connected disability or disabilities, including, if applicable, any service-connected gynecological conditions.             

Increased Rating and Separate Neurologic Rating - Right Shoulder Disability

The most recent VA examination to address the severity of the Veteran's right shoulder disability is dated from July 2012, three years ago.  The Veteran reported, most recently in May 2015, that her right shoulder symptoms have worsened since the time of the last VA examination.  Given that the Veteran has reported a worsening of her condition since her most recent VA examination, she should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of her right shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995). 

During the pendency of the appeal, in March 2013, the RO granted service connection for right biceps tendinitis to account for the right arm numbness and weakness that the July 2012 VA examiner determined to be a component of the Veteran's right shoulder disability.  As described above, the Veteran was last examined three years ago, and she has asserted a worsening of her neurologic symptoms since that time.  On remand, the VA examiner must address the neurologic component of the Veteran's right shoulder disability, conducted any testing deemed appropriate, and provide an opinion as to the severity of the Veteran's right arm symptoms.   
 


TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the other issues currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because these issues are intertwined and must be remanded for further development, the Board is unable to review the claim of entitlement to a TDIU until the rest of the issues have been developed and adjudicated.  

Additional Considerations

As the appeal is being remanded for further development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that she has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include, but not limited to, any outstanding treatment records from the VA Medical Center in Kansas City, Missouri, and associate them with the Veteran's file. 

2.  Ask the Veteran to submit any additional medical records, or other clinical or lay evidence, within her own possession or obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed of, the nature and etiology of her claimed gynecological conditions, lymph node disorder, and skin disorder, as well as the current nature and severity of her right shoulder disability and any associated neurologic symptoms.  The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of her service-connected right shoulder disability.  The claims file should be reviewed by the examiner in conjunction with the examination.

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Further, any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.

The examiner must address the neurological component of the Veteran's right shoulder disability.  All appropriate testing should be conducted, and all findings set forth in the examination report. 

4.  Coordinate with the Veteran to schedule a VA examination during an active phase of her skin and lymph node conditions.  The VA examiner is asked to note for the report whether the examination was conducted during a period of flare-up or active phase of the skin disorder and lymph node disorder.  

The examiner should review the claims file in conjunction with the examination.  All appropriate testing should be conducted, and the results should be set forth in the examination report. 

For both the claimed skin disorder and claimed lymph node disorder, the examiner is first asked to address whether a current disability (a) is present on examination or (b) was present at any time during the appeal period (i.e. since August 2009). 

For each diagnosed condition present either on examination or at any time during the period on appeal, the examiner is asked to address the following:

(a) Is it at least as likely as not that the diagnosed condition is related to service?

(b) Is it at least as likely as not that the diagnosed condition is related to the Veteran's three anthrax vaccinations received in 2003, or constitutes an adverse reaction to those vaccinations?

(c) Is it at least as likely as not that the diagnosed condition is related to environmental exposures from the Veteran's deployment to Southwest Asia in 2003?

(d) Is it at least as likely as not that the diagnosed condition is caused by any other service-connected disability or by the aggregate effect of service-connected disabilities?

(e) Is it at least as likely as not that the diagnosed condition is aggravated by any other service-connected disability or by the aggregate effect of service-connected disabilities?

An explanation should be provided to support any opinion expressed. 

5.  Forward the Veteran's claims file to the same examiner who completed the July 2012 VA gynecological conditions examination, or, if that examiner is unavailable, to a suitable replacement.  

After reviewing the claims file, the examiner is asked to provide an addendum opinion.  For each of the claimed gynecological conditions (cervical dysplasia, endometriosis, and polycystic ovary syndrome), the examiner should address the following:

(a) Was a disability present at any time during the period between the date of the Veteran's claim (i.e. August 2009) and the date of the Veteran's hysterectomy and bilateral salpingo-oophorectomy (i.e. September 2010)?

(b) If the answer to (a) is yes, is it at least as likely as not that the disability is related to service?

(c) If the answer to (a) is no, please provide an explanation as to why the gynecological symptoms and findings shown in service constitute a separate condition. 

(d) Please provide an opinion as to whether cervical dysplasia, endometriosis, or polycystic ovary syndrome was a cause, or one of the causes, of the Veteran's hysterectomy and bilateral salpingo-oophorectomy in September 2010.    

An explanation should accompany any opinion expressed.   

6.  After all of the above actions are completed, accomplish any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU.  Then, readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and her representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


